 20-11024-shl         Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                      Main Document
                                               Pg 1 of 58



Renée M. Dailey                                           Abid Qureshi
AKIN GUMP STRAUSS HAUER & FELD                            AKIN GUMP STRAUSS HAUER & FELD
LLP                                                       LLP
65 Memorial Road                                          One Bryant Park
Suite C340                                                New York, NY 10036
West Hartford, CT 06107                                   Telephone:   (212) 872-1000
Telephone:    (860) 263-2930                              Facsimile:   (212) 872-1002
Facsimile:    (860) 263-2932

Counsel to the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
In re:                                                              )   Chapter 15
                                                                    )
Virgin Australia Holdings Ltd.                                      )   Case No. 20-11024 (SHL)
(ACN 100 686 226)1., et al.,                                        )
                                                                    )
                                                                    )
                                                                    )
Debtor in a Foreign Proceeding.2                                    )   (Joint Administration Requested)
                                                                    )




         1
           An Australian Company Number (“ACN”) is a unique nine-digit number issued by the Australian Securities
and Investments Commission (“ASIC”) to every company registered under the Commonwealth Corporations Act 2001
as an identifier.
         2
           The Debtors in these cases, along with the last three digits of each Debtor’s ACN number, are: Virgin
Australia Holdings Ltd (226); Virgin Australia International Operations Pty Ltd (608); Virgin Australia International
Holdings Pty Ltd (021); Virgin Australia International Airlines Pty Ltd (823); Virgin Australia Airlines (SE Asia) Pty
Ltd (389); Virgin Australia Airlines Holdings Pty Ltd (675); VAH Newco No. 1 Pty Ltd (345); Tiger Airways
Australia Pty Limited (008); Virgin Australia Airlines Pty Ltd (965); VA Borrower 2019 No. 1 Pty Ltd (059); VA
Borrower 2019 No. 2 Pty Ltd (343); Virgin Tech Pty Ltd (879); Short Haul 2018 No. 1 Pty Ltd (831); Short Haul
2017 No. 1 (390); Short Haul 2017 No. 2 Pty Ltd (443); Short Haul 2017 No. 3 Pty Ltd (813); VBNC5 Pty Ltd (502);
A.C.N. 098 904 262 Pty Ltd (262); Virgin Australia Regional Airlines Pty Ltd (662); Virgin Australia Holidays Pty
Ltd (159); VB Ventures Pty Ltd (004); Virgin Australia Cargo Pty Ltd (838); VB Leaseco Pty Ltd (741); VA Hold
Co Pty Ltd (157); VA Lease Co Pty Ltd (291); Virgin Australia 2013-1 Issuer Co Pty Ltd (326); 737 2012 No. 1 Pty.
Ltd (859); 737 2012 No. 2 Pty Ltd (064); Short Haul 2016 No. 1 Pty Ltd (328); Short Haul 2016 No. 2 Pty Ltd (077);
Short Haul 2014 No. 1 Pty Ltd (612); Short Haul 2014 No. 2 Pty Ltd (199); VA Regional Leaseco Pty Ltd (605); VB
800 2009 Pty Ltd (934); VB Leaseco No. 2 Pty Ltd (319); VB LH 2008 No. 1 (354); VB LH 2008 No. 2 Pty Ltd (805);
VB PDP 2010-11 Pty Ltd (266); Tiger International Number 1 Pty Ltd (944). The service address for each of the
above Foreign Debtors is Deloitte Brisbane, Riverside Centre, 123 Eagle St, Brisbane QLD 4000, Australia.
20-11024-shl     Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44           Main Document
                                         Pg 2 of 58



           VERIFIED PETITION FOR (I) RECOGNITION OF FOREIGN
 MAIN PROCEEDINGS, (II) RECOGNITION OF FOREIGN REPRESENTATIVES,
AND (III) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

              Vaughan Strawbridge, Richard Hughes, John Greig, and Salvatore Algeri in their

capacities as joint and several administrators and foreign representatives (the “Administrators”

or the “Foreign Representatives of the above-captioned foreign debtors (collectively, the

“Foreign Debtors”), which are subject to voluntary administration proceedings under Australia’s

Corporations Act 2001 (Cth) (the “Corporations Act”), file this verified petition pursuant to

chapter 15 of title 11 of the United States Code (the “Bankruptcy Code”) seeking recognition of

foreign main proceedings and related relief (the “Verified Petition”).

              In support of this Verified Petition, the Foreign Representatives respectfully

submit the (i) Declaration of Foreign Representative Pursuant to 11 U.S.C. § 1515 and Rule

1007(A)(4) of the Federal Rules of Bankruptcy Procedure and in Support of Verified Petition

for (I) Recognition of Foreign Main Proceedings, (II) Recognition of Foreign Representatives,

and (III) Related Relief Under Chapter 15 of the Bankruptcy Code (the “Algeri Declaration”);

and (ii) Consolidated Statement Pursuant to Bankruptcy Rule 1007(a)(4), which is attached

to each of the Foreign Debtors’ chapter 15 petition forms, and which includes the lists

required to be filed with the Chapter 15 Petitions (as defined below) pursuant to Rule

1007(a)(4) of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules”) and the

statements of foreign representatives of the Australian Proceedings (as defined below)

required to be filed pursuant to Bankruptcy Code Bankruptcy Code § 1515 (collectively,

the “Supporting Documents”). In further support hereof, the Foreign Representatives

respectfully represent as follows:



                                               2
 20-11024-shl     Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44           Main Document
                                         Pg 3 of 58



                               PRELIMINARY STATEMENT

              Contemporaneously herewith, on April 29, 2020 (the “Petition Date”), the

 Foreign Representatives commenced the Foreign Debtors’ chapter 15 cases by filing form

 petitions (the “Chapter 15 Petitions” and together with this Verified Petition, the “Petition”)

 pursuant to Bankruptcy Code §§ 1504 and 1515.

              By this Verified Petition, the Foreign Representatives seek recognition of the

 of the Foreign Debtors’ voluntary administration proceedings pending currently under the

 Corporations Act (together, the “Australian Proceedings”) as “foreign main proceedings”

 as defined in Bankruptcy Code §§ 1502(4) and 1517(b)(l), through the implementation,

 substantially in the form attached hereto as Exhibit A (the “Proposed Chapter 15 Order”),

 of an order granting recognition of the Australian Proceedings and granting such other relief

 as is applicable. As set forth in the Supporting Documents and herein:

                (a)    the Foreign Debtors’ voluntary administration proceedings, which
                       qualify as “foreign main proceedings” under the Bankruptcy Code,
                       were duly commenced in Australia;

                (b)    the Foreign Debtors’ registered offices, places of incorporation, and
                       principal places of business are in Australia;

                (c)    the Foreign Debtors carry out nontransitory economic activity in
                       Australia;

                (d)    the Foreign Representatives are duly authorized to serve as foreign
                       representatives, as defined by Bankruptcy Code § 101(24), and to
                       petition for relief under chapter 15 in connection with the
                       administrations of the Foreign Debtors in Australia; and

                (e)    the Foreign Representatives are entitled to the relief requested.

                               JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and

157. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P). The Foreign Debtors

                                               3
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44               Main Document
                                           Pg 4 of 58



confirm their consent, pursuant to Bankruptcy Rule 7008, to the entry of a final order by this Court

in connection with the Petition to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

       2.      These chapter 15 cases have been properly commenced pursuant to Bankruptcy

Code § 1504 by the filing of petitions for recognition of the Australian Proceedings under

Bankruptcy Code § 1515.

       3.      Venue is proper pursuant to 28 U.S.C. § 1410(1) and (3). Certain of the Foreign

Debtors have either issued or guaranteed unsecured notes that are governed by New York law and

that specify New York as the appropriate venue for any legal proceedings related thereto.

Additionally, certain of the Foreign Debtors have property in the United States, including bank

accounts, leased aircraft and related equipment.

       4.      The bases for the relief requested herein are Bankruptcy Code §§ 105(a), 1504,

1507, 1510, 1515, 1517, and 1521, and rule 9013-1(a) of the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”).

                                         BACKGROUND

       A.      The Foreign Debtors

       5.      Virgin Australia Holdings Ltd. (ACN 100 686 226) (Administrators Appointed)

(“Holdings”) is the ultimate parent of a group of affiliated companies (collectively the “Virgin

Australia Group”) that own and operate three domestic commercial airlines – Virgin

Australia, Virgin Australia Regional Airlines and Tigerair Australia – and one international

commercial airline – Virgin Australia International Airlines. As described in more detail in

the Algeri Declaration, certain members of the Virgin Australia Group are not in voluntary



                                                   4
 20-11024-shl         Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                     Main Document
                                               Pg 5 of 58



administration proceedings in Australia at this time and are not Foreign Debtors. See Algeri

Declaration at ¶ 5.

        6.       The Foreign Debtors are incorporated in Australia. Holdings is listed on the

Australian Stock Exchange.              Each Foreign Debtor’s registered office is located at 56

Edmondstone Road, Bowen Hills, Brisbane, Queensland 4006, Australia. Each Foreign

Debtor’s principal place of business is also in Australia.3

        7.       The Foreign Debtors commenced the Australian Proceedings following

significant disruption and damage to their airline businesses resulting from the COVID-19

pandemic. See Algeri Declaration at ¶ 8. Since the commencement of the Australian

Proceedings, the Foreign Debtors have continued operating international and domestic

Australian flights in order to transport essential workers, maintain important freight corridors,

and to provide transportation to Australians wishing to return home during the COVID-19

pandemic.

        B.       Virgin Australia Group’s Property and Activities in the United States

        8.       While the Virgin Australia Group airlines operate primarily in Australia, they

also fly to the United States. Prior to the COVID-19 pandemic, Virgin Australia Group

operated daily service between Los Angeles and Sydney, as well as multiple flights per week

between Los Angeles and Melbourne. Under its current schedule, the Virgin Australia Group

operates approximately one flight each week between Brisbane and Los Angeles, in addition

to dedicated cargo-only flights. The Foreign Debtors also service aircraft and parts in the



        3
          The principal place of business of Foreign Debtors A.C.N. 098 904 262 Pty Ltd (ACN 098 904 262), VA
Regional Leaseco Pty Ltd (ACN 127 491 605), and Virgin Australia Regional Airlines Pty Ltd (008 997 662) is located
at 94-96 Welshpool Road Welshpool WA 6106 . The principal place of business of Foreign Debtor Tiger Airways
Australia Pty Limited (ACN 124 369 008) is located at Jetbase Gate, 26 South Centre Road, Tullamarine VIC 3043
Each of the other Foreign Debtors’ principal place of business is also at 56 Edmondstone Road, Bowen Hills, Brisbane,
Queensland 4006.

                                                         5
 20-11024-shl        Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                   Main Document
                                              Pg 6 of 58



United States. Currently, four of the Foreign Debtors’ leased aircraft are located at Embraer

Aircraft Maintenance Services at Nashville International Airport. See Algeri Declaration at ¶ 9.

Accordingly, the Foreign Debtors’ aircraft and related equipment are routinely present in the

United States. The Foreign Debtors maintain bank accounts in the United States with

JPMorgan Chase Bank, N.A. and U.S. Bank N.A. See Algeri Declaration at ¶ 10.

        9.       Based on their preliminary investigations into the Virgin Australia Group’s

affairs, the Administrators understand that the Foreign Debtors have 8 employees located in

the United States, out of approximately 10,000 employees in total. The Administrators also

understand that the Debtors have trade vendors and trade creditors located in the United States

in connection with the Virgin Australia Group’s U.S. operations. However, the Administrators

are still reviewing the Company’s records, and may need to provide updated information to

the extent it becomes available.

        10.      As described in more detail below, certain of the Foreign Debtors issued and/or

guaranteed debt under New York law-governed documents that identify New York courts as

the agreed venue for disputes arising thereunder. See Algeri Declaration at ¶ 14.

        11.      The Foreign Debtors have no principal place of business in the United States.

The management and business decisions relating the Foreign Debtors are made by the Virgin

Australia Group’s management, now under the direction of the Administrators, at the Virgin

Australia Group’s corporate headquarters in Brisbane, Australia.4

        C.       The Virgin Australia Group’s Capital Structure

        12.      The Virgin Australia Group financed its operations through the incurrence of both

secured and unsecured obligations. Based on the Administrators’ initial review of the Virgin


        4
         Under current public health guidelines, many Virgin Australia Group employees are currently working from
home in Australia rather than at headquarters.

                                                       6
 20-11024-shl     Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44        Main Document
                                           Pg 7 of 58



Australia Group’s books and records, the most significant of its funded debt includes (a)

approximately AUD 2,283,639,303 outstanding under secured corporate debt and aircraft

financing facilities, (b) approximately AUD 1,988,250,000 outstanding unsecured notes (the

“Unsecured Notes”).

        13.   The Unsecured Notes include (a) USD 350,000,000 7.875% unsecured senior notes

due 2021 issued pursuant to that certain Indenture dated October 17, 2016 by and among Holdings

as issuer and Bank of New York Mellon as agent; and (b) USD 425,000,000 8.125% unsecured

senior notes due 2024 issued pursuant to that certain Indenture dated November 7, 2019 by and

among Holdings as issuer and Bank of New York Mellon as agent (such notes, collectively, the

“New York Law Notes” and such indentures, collectively, the “New York Law Indentures”). The

New York Law Notes and New York Indentures are governed by New York law, and specify New

York as the appropriate venue for any legal proceedings related thereto. See New York Indentures

at §§ 11.06 and 11.07.

        D.    Overview of Australian Insolvency Proceedings

        14.   As explained in further detail in the Algeri Declaration, Australian law has

evolved from English law, and is very similar to English common law and rules of equity. In

Australia, the formation, operation and dissolution of companies is primarily regulated by the

Corporations Act. In general, the Corporations Act applies to companies that are either

registered or registrable.    Locally formed companies, such as the Foreign Debtors, are

registered on incorporation.     The Corporations Act provides for five principal formal

insolvency procedures, including, inter alia, voluntary administration. See Algeri Declaration

¶ 15.

        15.   The administration process commences with the appointment of one or more

voluntary administrators, who act as the company’s agent with the full powers of its board
                                               7
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                           Pg 8 of 58



and officers. The powers of the company officers and directors are suspended and, subject to

the overriding rights of a receiver, only the administrator may deal with the company’s

property during the administration. See Algeri Declaration ¶ 16. Additionally, any attempt to

exercise control over the company’s property by a party other than the administrator or a receiver

is void (unless the administrator consented to it or it was pursuant to a court order). See Id.

       16.     Section 435A of the Corporations Act provides that, after appointment, the

primary goals of the administrators are to protect the company’s business, property, assets and

affairs so that they may be administered in a way that: (i) maximize the chances of the company,

or as much as possible of its business, continuing in existence; or (ii) if it is not possible for the

company or its business to continue in existence, results in a better return for the company’s

creditors and members than would result from an immediate winding up of the company. See

Algeri Declaration ¶ 17. Once appointed, the duties of the administrators include the following:

                 (a)    to begin to investigate the company’s business, property, affairs and
                        financial circumstances as soon as is practicable after the administration
                        begins;

                 (b)    to form an opinion about: (i) whether an arrangement with the company’s
                        creditors will be in the creditors’ best interests; (ii) whether it would be in
                        the creditors’ interests for the administration to end; (iii) and whether it
                        would be in the creditors’ interests for the company to be wound up; and

                 (c)    to convene a meeting of the company’s creditors to “decide the company’s
                        future.” These actions are designed to best facilitate the administrators’
                        main priorities, which are to secure the company’s assets and ultimately
                        achieve a pari passu distribution of assets.

       17.     The Australian Court has general supervisory jurisdiction over the voluntary

administrations and there is substantial judicial oversight which can be invoked by interested

persons. In relation to a voluntary administration, the Australian Court has the authority to: (a)

make such order (or orders) as it thinks appropriate about how the laws governing voluntary

administration are to operate in relation to a particular company; (b) upon application by the

                                                  8
 20-11024-shl     Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                          Pg 9 of 58



administrator, to provide directions about the exercise of any of the administrator’s functions and

powers; and (c) invoke Corporations Act section 447E, which provides the Australian Court with

a supervisory role in relation to the administrator’s conduct. See Algeri Declaration ¶ 19.

         E.    The Australian Voluntary Administration

         18.   The boards of directors of the Foreign Debtors each took two distinct corporate

actions to appoint the Administrators and commence the voluntary administration

proceedings. First, the board of directors for each Foreign Debtor adopted resolutions

concluding that (i) the applicable Foreign Debtor was or was likely to become insolvent and

(ii) that applicable Foreign Debtor should appoint administrators. Second, the board of

directors for each of the Foreign Debtors appointed the Administrators in accordance with the

applicable resolutions (collectively, the “Instruments of Appointment”). The Administrators

subsequently made filings with ASIC announcing their appointment. See Algeri Declaration

¶ 20.

         19.   The Administrators were appointed over Holdings and 37 of the Foreign

Debtors on April 20, 2020, commencing the voluntary administrations with respect to all but

one of the Foreign Debtors. The Administrators were later appointed over the remaining

Foreign Debtor, Tiger International Number 1 Pty Ltd (ACN 606 131 944), on April 28, 2020.

The commencement of the voluntary administrations resulted in an automatic moratorium on

the rights of creditors of the Foreign Debtors to, inter alia, commence or continue suits against

these companies and their respective properties. Copies of the Instruments of Appointment

and ASIC reports evidencing the Administrators’ appointment, and commencement of the

Australian Proceedings, are attached to the Chapter 15 Petitions. See Algeri Declaration ¶¶

21-22.



                                                9
 20-11024-shl     Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44          Main Document
                                        Pg 10 of 58



       F.     Status of the Administration

       20.    The Australian administration process requires the occurrence of two separate

meetings of creditors. The purpose of the first meeting is for creditors to determine whether

an advisory committee, which is referred to under the Corporations Act as a “committee of

inspection” is required (and if so, to elect creditors to serve on the committee) and whether to

remove the administrators and to appoint alternate administrators. See Algeri Declaration ¶

23.

       21.    In light of logistical challenges resulting from the ongoing COVID-19

pandemic, the Administrators filed an Originating Process on April 23, 2020 seeking

permission from the Federal Court of Australia (the “Australian Court”) to (a) provide

electronic notice of meetings to creditors, (b) hold virtual- instead of in-person meetings of

creditors, and (c) to form a committee of inspection composed of creditors selected by the

Administrators. The Australian Court approved those requests by Order dated April 24, 2020.

Copies of the Originating Process and Order are attached to the Chapter 15 Petitions. See

Algeri Declaration ¶ 24.

       22.    At the second meeting, administrators report on the company’s affairs and

present their recommendations. Creditors can vote for one of the following outcomes during

the second meeting:

                (a)    that the company under administration execute a Deed of Company
                       Arrangement;

                (b)    that the administration end with control of the company reverting back
                       to the companies’ directors; or

                (c)    that the company be wound up (and ultimately liquidated).

       23.    The first meeting of creditors is scheduled to take place on Thursday April 30,

2020 at 11:00 a.m. Australian Eastern Standard Time. The second meeting is required, under

                                              10
 20-11024-shl     Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                         Pg 11 of 58



the Corporations Act, to be held within twenty-five days of the Administrators’ appointment;

however, the Administrators have informed creditors they intend to file an application with

the Australian Court seeking an extension of time to convene the second meeting of creditors.

Such an extension would be common in a case of this size. At this early stage in the

administration, the Administrators are working to stabilize operations, investigate the Virgin

Australia Group’s financial situation, and evaluate potential paths forward. See Algeri

Declaration ¶ ¶ 25-26.

                    STATUTORY BASIS FOR RELIEF REQUESTED

       24.     Chapter 15 was specifically designed to assist a foreign representative, such as the

Foreign Representatives, in the performance of their duties. One of chapter 15’s express objectives

is the “fair and efficient administration of cross-border insolvencies that protects the interests

of all creditors, and other interested entities, including the debtor.” 11 U.S.C. § 1501(a)(3).

Here, granting recognition to the Australian Proceedings is necessary to ensure an orderly

administration of the Foreign Debtors’ financial affairs by the Foreign Representatives and to

maximize the value to be distributed to all creditors and parties in interest.            Without

recognition and extension of the Australian moratorium, there is nothing to prevent creditors

in the United States from commencing enforcement actions against the Foreign Debtors or

their assets. This would undermine the administration process in Australia. It would be unfair

and contrary to the policies underlying chapter 15 for any creditors in the United States to

unilaterally pursue remedies in the United States that advantage them over similarly situated

creditors in Australia that are complying with the stay and procedures in Australia. Because

the Foreign Debtors’ airlines continue to provide essential transportation services during the

COVID-19 pandemic, including repatriation flights from the United States to Australia as

directed by the Australian government, it is particularly important – not only to the Foreign
                                                11
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44               Main Document
                                          Pg 12 of 58



Debtors but also as a matter of public health – to avoid disruption resulting from enforcement

action taken by creditors in the United States.

       25.     The Petition satisfies all of the requirements set forth in Bankruptcy Code §

1515. Moreover, the relief requested by the Foreign Representatives is well within the scope

of chapter 15 of the Bankruptcy Code, which authorizes this Court to: (i) recognize a “foreign

proceeding” upon the proper commencement of a case under chapter 15 by a “foreign

representative;” and (ii) grant assistance in the United States to such foreign representative in

connection with the foreign proceeding. Further, the relief requested herein is necessary and

appropriate under chapter 15 of the Bankruptcy Code and is consistent with the goals of

international cooperation and assistance to foreign courts, embodied in chapter 15 of the

Bankruptcy Code.

I.     The Foreign Debtors Are Eligible for Chapter 15 Relief.

       26.     Bankruptcy Code § 109(a) provides that “only a person that resides or has a

domicile, a place of business, or property in the United States . . . may be a debtor under this title.”

Courts in this district have applied Bankruptcy Code § 109(a) to chapter 15 eligibility. See, e.g.,

Drawbridge Special Opportunities Fund LP v. Barnett (In re Barnett), 737 F.3d 238, 247 (2d Cir.

2013). Decisions interpreting Bankruptcy Code § 109(a) as applied to foreign debtors under other

chapters unanimously hold that a debtor satisfies the Bankruptcy Code § 109 requirement even

when it only has a nominal amount of property in the United States. See GMAM Inv. Funds Tr. I

v. Globo Comunicacoes e Partipacoes S.A. (In re Globo Comunicacoes e Partipacoes S.A.), 317

B.R. 235, 249 (S.D.N.Y. 2004) (stating that courts have repeatedly found that there is “virtually

no formal barrier” to having federal courts adjudicate foreign debtors’ bankruptcy proceedings)

(citing In re Aerovias Nacionales de Colombia S.A. (In re Avianca), 303 B.R. 1, 9 (Bankr.



                                                  12
 20-11024-shl      Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                         Pg 13 of 58



S.D.N.Y. 2003) (citation omitted)). Effectively, if a debtor has any property in the United States,

Bankruptcy Code § 109(a) is satisfied.

       A.      The Indentures for the Unsecured Notes Independently Satisfy Bankruptcy
               Code § 109(a).

       27.     Courts in this district have held that debt that is subject to a New York governing

law provision and a New York forum selection provision constitutes property. Contracts create

intangible property rights. In re Berau Capital Res. Pte Ltd, 540 B.R. 80, 83 (Bankr. S.D.N.Y.

2015) (“Contracts create property rights for the parties to the contract. A debtor’s contract rights

are intangible property of the debtor.”) (citing U.S. Bank Tr. N.A. v. Am. Airlines, Inc., (In re AMR

Corp., 485 B.R. 279, 295 (Bankr. S.D.N.Y. 2013), aff’d., 730 F.3d 88 (2d Cir. 2012)). The situs

of such intangible property rights is the location of the governing law. See In re Berau Capital,

540 B.R. at 84. Thus, any “debt subject to a New York governing law clause and a New York

forum selection clause constitutes property in the United States.” In re Ocean Rig UDW Inc., 570

B.R. 687, 699 (Bankr. S.D.N.Y. 2017) (citing In re U.S. Steel Canada Inc., 571 B.R. 600, 609-11

(Bankr. S.D.N.Y. 2017)), appeal dismissed, 585 B.R. 31 (S.D.N.Y. 2018); see also In re Avanti

Commc’ns. Grp. Plc, 582 B.R. 603, 613 (Bankr. S.D.N.Y. 2018) (noting that bonds with an

indenture governed by New York law satisfied the requirements under Bankruptcy Code § 109(a));

In re Cell C Proprietary Ltd., 571 B.R. 542, 552 (Bankr. S.D.N.Y. 2017) (holding that the “Euro

Notes which are governed by New York law and contain a New York forum selection clause”

provided a sufficient basis for jurisdiction); In re Inversora Eléctrica de Buenos Aires S.A., 560

B.R. 650, 655 (Bankr. S.D.N.Y. 2016) (“[D]ollar-denominated debt subject to New York

governing law and a New York forum selection clause is independently sufficient to form the basis

for jurisdiction.”) (citation omitted); In re Berau Capital, 540 B.R. at 84 (“The Court concludes




                                                 13
 20-11024-shl         Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                    Main Document
                                              Pg 14 of 58



that the presence of the New York choice of law and forum selection clauses in the [indenture]

satisfies the [Bankruptcy Code] § 109(a) ‘property in the United States’ eligibility requirement.”).

       28.        Certain of the Foreign Debtors have issued or guaranteed the New York Law Notes.

The New York Law Notes and New York Law Indentures are governed by New York law and

contain a New York forum selection clause.5 Thus, the Foreign Debtors are eligible to be debtors

under Bankruptcy Code § 109(a).

       B.         The Foreign Debtors’ Bank Accounts, Aircraft and Equipment
                  Independently Satisfy Bankruptcy Code § 109(a).

       29.        In addition to being eligible to be a debtor under Bankruptcy Code § 109(a) because

of the Unsecured Notes, the Debtors are eligible because the Virgin Australia Group has property

in the United States in the form of bank accounts, aircraft and equipment. The Foreign Debtors’

bank accounts are described in paragraphs 8-11 above. As of the date hereof, four of the Foreign

Debtors’ leased aircraft are located at Embraer Aircraft Maintenance Services at Nashville

International Airport. The Foreign Debtors’ aircraft and related equipment are also routinely

present in Los Angeles. See Algeri Declaration ¶ 9. See In re Inversora Eléctrica de Buenos

Aires S.A., 560 B.R. at 655 (finding that a bank account alone was sufficient to meet the

requirement under Bankruptcy Code § 109); In re Suntech Power Holdings Co., 520 B.R. 399, 413

(Bankr. S.D.N.Y. 2014) (“[The bank account] satisfied the express requirements for eligibility

under § 109(a) to permit the [debtors] to file the Chapter 15.”); In re McTague, 198 B.R. 428, 431–

32 (Bankr. W.D.N.Y. 1996) (finding that $194 in a bank account was alone sufficient to meet the

requirement of Bankruptcy Code § 109(a)). Accordingly, the Foreign Debtors’ bank accounts,




       5
           Certain of the Foreign Debtors also issued or guaranteed unsecured notes that are governed by Australian
law.

                                                        14
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44                 Main Document
                                          Pg 15 of 58



aircraft, and equipment provide a second independent basis for jurisdiction by satisfying the

requirements under Bankruptcy Code § 109(a).

II.    The Australian Proceedings Should Be Recognized as Foreign Main Proceedings.

       30.      Bankruptcy Code § 1517(a) provides that, after notice and hearing, a court shall

enter an order recognizing a foreign proceeding as a foreign main proceeding if (1) such foreign

proceeding is a foreign main proceeding within the meaning of Bankruptcy Code § 1502, (2) the

foreign representative applying for recognition is a person or body, and (3) the petition meets the

requirements of Bankruptcy Code § 1515. See 11 U.S.C. § 1517. As explained below, the

Australian Proceedings, the Foreign Representatives, and the Petition satisfies all of the foregoing

requirements.

       A.       The Australian Proceedings Are Foreign Proceedings.

       31.      Bankruptcy Code § 101(23) defines a “foreign proceeding” as:

                a collective judicial or administrative proceeding in a foreign
                country, including an interim proceeding, under a law relating to
                insolvency or adjustment of debt in which proceeding the assets and
                affairs of the debtor are subject to control or supervision by a foreign
                court, for the purpose of reorganization or liquidation.

       11 U.S.C. § 101(23)

       32.      Courts have held that a “foreign proceeding” is:

                 (a)     a proceeding;

                 (b)     that has either a judicial or an administrative character;

                 (c)     that is collective in nature, in the sense that the proceeding considers the
                         rights and obligations of all creditors;

                 (d)     that is located in a foreign country;

                 (e)     that is authorized or conducted under a law related to insolvency or the
                         adjustment of debt, even if the debtor that has commenced such
                         proceedings is not actually insolvent;


                                                  15
 20-11024-shl     Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                         Pg 16 of 58



                (f)     in which the debtor’s assets and affairs are subject to the control or
                        supervision of a foreign court or other authority competent to control or
                        supervise a foreign proceeding; and

                (g)     which proceeding is for the purpose of reorganization or liquidation.

See Armada (Singapore) Pte Ltd. v. Shah (In re Ashapura Minechem Ltd.), 480 B.R. 129, 136

(S.D.N.Y. 2012) (citing In re Betcorp Ltd., 400 B.R. 266, 277 (Bankr. D. Nev. 2009)); see also In

re ABC Learning Ctrs. Ltd., 728 F.3d 301, 308 (3d Cir. 2013); In re Oversight & Control Comm’n

of Avánzit, S.A., 385 B.R. 525, 533 (Bankr. S.D.N.Y. 2008) (discussing factors). As set forth in

the Algeri Declaration, the Australian Proceedings satisfy such requirements and, therefore,

qualify as “foreign proceedings” for purposes of Bankruptcy Code § 101(23).

       33.     First, the Australian Proceedings are proceedings commenced pursuant to the

Corporations Act, an Australian law that governs corporate reorganizations and provides for a

restructuring of a company’s financial obligations. For purposes of chapter 15 recognition, “the

hallmark of a ‘proceeding’ is a statutory framework that constrains a company’s actions and that

regulates the final distribution of a company’s assets.” In re Betcorp, 400 B.R. at 278. Because

the Australian Proceedings operate under such statutory framework, they satisfy the first factor of

Bankruptcy Code § 101(23).

       34.     Second, the Australian Proceedings are judicial or administrative in character.

Proceedings are administrative in nature if they make provision for submitting proofs of debt and

ultimate payment of creditors outside of a judicial context. See Id. at 280. Here, the proceedings

were commenced voluntarily through the Board Resolutions, rather than by judicial order, and,

through the statutory framework of the Corporations Act, make provision for submitting proofs of

debt and payment of creditors. Further, the proceedings have a judicial aspect as they are, at all

times, subject to the supervisory jurisdiction of the Australian Court. In re ABC Learning Ctrs.

Ltd., 445 B.R. 318, 328 (Bankr. D. Del. 2010),aff’d, 728 F3d 301 (3d Cir. 2013) (holding that a

                                                16
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44              Main Document
                                          Pg 17 of 58



reorganization proceeding is judicial in character whenever a “court exercises its supervisory

powers”).

        35.     Third, the voluntary administration is a collective proceeding. A proceeding is

“collective” if it “considers the rights and obligations of all creditors.” In re Betcorp, 400 B.R. at

281; see also In re Poymanov, 571 B.R. 24, 32-3 (Bankr. S.D.N.Y. 2017). As discussed in the

Algeri Declaration, under the voluntary administration, the Petitioners are responsible for: (i)

recovering and realizing the assets of the debtors in an orderly fashion; (ii) maximizing the chances

of debtors, or as much of their businesses as possible, continuing in existence, and (iii) if it is not

possible for debtors or their businesses to continue in existence, obtaining a better return for

debtors’ creditors and members than would result from an immediate winding up of debtors. The

Australian Proceedings are therefore collective in nature because they consider the rights and

obligations of all creditors by protecting the interests of all of the Foreign Debtors’ creditors and

helping to ensure an orderly restructuring or liquidation of the Foreign Debtors for the benefit of

all of the Foreign Debtors’ creditors.

        36.     Fourth, the Australian Proceedings are conducted in a foreign country, namely

Australia, and the Australian Court with conduct of the case is located in the Federal Court of

Australia, New South Wales District in Australia. Likewise, the Administrators themselves are

located in Australia and conduct the Australian Proceedings under the auspices of Australian law.

        37.     Fifth, the Australian Proceedings were initiated under a law relating to insolvency

or adjustment of debt. The Australian Proceedings were commenced under the Corporations Act,

the primary Australian insolvency law. See Algeri Declaration at ¶ 15. Other courts have held

that the Corporations Act constitutes a law relating to insolvency or the adjustment of debt. See,

e.g., In re Betcorp, 400 B.R. at 282-83 (holding that a corporation engaged in a voluntary winding



                                                  17
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44               Main Document
                                          Pg 18 of 58



up under the Corporations Act is being administered under a law relating to insolvency. Notably,

Australia’s Parliament has declared that the Corporations Act qualifies for recognition under the

UNCITRAL Model Law on Cross-Border Insolvency (upon which Chapter 15 is based).

       38.     Sixth, the Australian Proceedings subject the Foreign Debtors’ assets and affairs to

the supervision of the Australian Court for the duration of the proceedings. The Australian

Proceedings subject the Foreign Debtors’ assets and affairs to the Australian court’s supervision.

See Algeri Declaration at ¶¶ 18-19.

       39.     Seventh, the Australian Proceedings are for the purpose of reorganization or

liquidation. A voluntary administration is a statutory process whereby a company is afforded the

opportunity to reorganize its debts or be wound up, as necessary. See Algeri Declaration at ¶¶ 17-

18. The purpose of a voluntary administration under Australian law is to reorganize a company’s

finances such that it may continue to do business; or, failing that, to provide for better distributions

to the company’s creditors than would result from an immediate winding up of the company. See

Id. As such, the Australian Proceedings are for the purpose of reorganization or liquidation.

       40.     The Foreign Representatives submit that the Australian Proceedings satisfy all of

the criteria required under Bankruptcy Code § 101(23) and that the Australian Proceedings are

foreign proceedings entitled to recognition under chapter 15.

       B.      The Australian Proceedings Are Foreign Main Proceedings.

       41.     The Australian Proceedings should be recognized as “foreign main proceedings” as

defined in Bankruptcy Code § 1502(4). A foreign proceeding must be recognized as a “foreign

main proceeding” if it is pending in the country where the debtor has its center of its main interests.

11 U.S.C. § 1517(b). The term “center of main interests” (or “COMI”) is not defined in the

Bankruptcy Code. COMI, however, has been equated to a debtor’s principal place of business. See



                                                  18
 20-11024-shl       Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                          Pg 19 of 58



In re Bear Stearns High-Grade Structured Credit Strategies Master Fund, Ltd., 374 B.R. 122, 129

(Bankr. S.D.N.Y. 2007), aff’d, 389 B.R. 325 (S.D.N.Y. 2008). Courts have identified certain

factors that are relevant in determining a debtor’s COMI, including: (a) the location of the debtor’s

headquarters; (b) the location of those persons or entities that actually manage the debtor (which,

in certain instances, could be the headquarters of a holding company); (c) the location of the

debtor’s primary assets; and (d) the location of the majority of the debtor’s creditors or of a

majority of the creditors who would be affected by the case. See In re SPhinX, Ltd., 351 B.R. 103,

117 (Bankr. S.D.N.Y. 2006), aff’d sub nom., Krys v. Official Comm. of Unsecured Creditors of

Refco, Inc. 371 B.R. 10 (S.D.N.Y. 2007). In the absence of evidence to the contrary, a debtor’s

registered office is presumed to be the debtor’s COMI. See 11 U.S.C. § 1516(c).

       42.     Here, under all the relevant criteria, Australia is the Foreign Debtors’ COMI. As

set forth in the Algeri Declaration:

               a.      the Foreign Debtors’ registered office and corporate headquarters are
                       located in Australia;

               b.      the Foreign Debtors are primarily controlled by, and decision-making is
                       made from, their principal place of business in Australia;

               c.      the majority of the Foreign Debtors’ employees reside in Australia

               d.      the majority of the Foreign Debtors’ assets are located in Australia,
                       including the vast majority of its fleet and equipment; and

               e.      a significant proportion of the Debtors’ administrative functions, including
                       accounting, financial reporting, budgeting, and cash management, are
                       conducted in Australia.

       43.     Based on these factors, the Foreign Debtors’ COMI is Australia and, as such, the

Australian Proceedings should be recognized as foreign main proceedings.




                                                 19
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                          Pg 20 of 58



       C.      The Chapter 15 Cases Have Been Commenced by a Duly Authorized Foreign
               Representative.

       44.     Bankruptcy Code § 1517 provides that a “foreign representative” shall apply for

recognition of the foreign proceeding. Bankruptcy Code § 101(24) defines “foreign

representative”:

               The term “foreign representative” means a person or body, including
               a person or body appointed on an interim basis, authorized in a
               foreign proceeding to administer the reorganization or the
               liquidation of the debtor’s assets or affairs or to act as a
               representative of such foreign proceeding.

11 U.S.C. § 101(24).

       45.     The Administrators, having been duly appointed by the Board Resolutions, and

empowered by the Corporations Act with control over the Foreign Debtors’ business, property,

assets and affairs have met and designated the Foreign Representatives for purposes of these

chapter 15 cases. Bankruptcy courts have held that a governing body of an entity may authorize a

person to act as that entity’s foreign representative in a chapter 15 proceeding. See In re Cell C

Proprietary Ltd., 571 B.R. at 553 (recognizing that “section 101(24) does not require that a foreign

representative be judicially appointed” and “that a board of directors may authorize a person to act

as the corporation’s foreign representative in a Chapter 15 proceeding”); see also Ad Hoc Grp.

of Vitro Noteholders v. Vitro S.A.B. de C.V. (In re Vitro, S.A.B. de C.V.), 470 B.R. 408, 412 (N.D.

Tex. 2012), aff’d, 701 F.3d 1031, 1047 (5th Cir. 2012) (recognizing that the board of directors of

a corporation could authorize a person to act as the corporation’s foreign representative in a chapter

15 proceeding); In re OAS S.A., 533 B.R. 83, 98 (Bankr. S.D.N.Y. 2015) (holding that individual

appointed by board qualified as a “foreign representative”); In re Compania Mexicana de

Aviacion, S.A. de C.V., No. 10-14182 (MG), 2010 WL 10063842 at *2 (Bankr. S.D.N.Y. Nov. 8,

2010) (same). Moreover, each of the Foreign Representatives is a “person” under Bankruptcy


                                                 20
 20-11024-shl         Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                    Main Document
                                              Pg 21 of 58



Code § 101(41).         The Foreign Representatives thus submit that they each have met the

requirements of Bankruptcy Code § 101(24) and are the Foreign Debtors’ “foreign representative”

as defined therein.

        D.       The Petition Satisfies the Requirements of Bankruptcy Code § 1515.

        46.      Pursuant to Bankruptcy Code § 1515(b), a petition for recognition must be

accompanied by one of the following:

                 (1) a certified copy of the decision commencing such foreign
                 proceeding and appointing the foreign representative;

                 (2) a certificate from the foreign court affirming the existence of
                 such foreign proceeding and of the appointment of the foreign
                 representative; or

                 (3) in the absence of evidence referred to in paragraphs (1) and (2),
                 any other evidence acceptable to the court of the existence of such
                 foreign proceeding and of the appointment of the foreign
                 representative.

11 U.S.C. § 1515(b).

        47.      In satisfaction of Bankruptcy Code § 1515(b)(3), attached hereto as Exhibit B and

Exhibit C, and incorporated herein by reference, are certified copies of the Administrators’

Originating Process dated April 23, 2020 and the Australian Court’s Order dated April 24, 2020.

In addition, the Instruments of Appointment and ASIC notices evidencing appointment of the

Administrators are attached to the Chapter 15 Petitions. Together, these documents evidence

existence of the Australian Proceedings and appointment of the Administrators as foreign

representatives.6 Therefore, the Chapter 15 Petition meets the requirements of Bankruptcy Code

§ 1515 in satisfaction of the third requirement under Bankruptcy Code § 1517(a).




          6
            The Debtors reserve the right to supplement these materials in advance of or at the final hearing on the
Petition. In particular, the ASIC notice evidencing the Administrators’ appointment over Tiger International Number
1 Pty Ltd (ACN 606 131 944) may not be available until shortly after the Petition Date.

                                                        21
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                          Pg 22 of 58



        48.    Because the Petition satisfies Bankruptcy Code § 1517, the Court should recognize

the Australian Proceedings in these chapter 15 cases. Moreover, granting recognition will promote

the United States public policy of respecting foreign proceedings as articulated in, inter alia,

Bankruptcy Code §§ 1501(a) and 1508 and further cooperation between courts to the maximum

extent possible as mandated by Bankruptcy Code § 1525(a). Thus, these circumstances satisfy the

conditions for mandatory recognition of the Australian Proceedings under Bankruptcy Code §

1517.

III.    Recognition of the Australian Proceedings Is Not Contrary to U.S. Public Policy.

        49.    A court may deny a request for any chapter 15 relief that would be “manifestly

contrary to the public policy of the United States.” 11 U.S.C. § 1506. Courts that have addressed

the “public policy exception” in Bankruptcy Code § 1506 have noted that the exception is narrow,

its application restricted to the most fundamental policies of the U.S., and a foreign judgment

should generally be accorded comity if the foreign jurisdiction’s proceedings meet fundamental

standards of fairness. Collins v. Oilsands Quest Inc., 484 B.R. 593, 597 (Bankr. S.D.N.Y. 2012);

see also In re Metcalfe & Mansfield Alternative Invs., 421 B.R. 685, 697 (Bankr. S.D.N.Y. 2010

(holding that a U.S. bankruptcy court is not required to make an independent determination about

the propriety of the acts of a foreign court, but only whether their procedures meet U.S. standards

of fundamental fairness). Further, the relief granted in a foreign proceeding and the relief available

in a U.S. proceeding need not be identical. Courts have even gone so far as to hold that even the

absence of a jury trial right—a right embodied in the U.S. Constitution—in a foreign proceeding

would not justify the court’s refusal to recognize the foreign proceeding pursuant to the public

policy exception. See In re RSM Richter Inc. v Aguilar (In re Ephedra Prods. Liab. Litig.), 349

B.R. 333, 335–36 (Bankr. S.D.N.Y. 2006).



                                                 22
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44              Main Document
                                          Pg 23 of 58



       50.     Here, recognition of the Australian Proceedings and any orders issued by the

Australian Court during the pendency of the Australian Proceedings would not be contrary to

public policy so as to justify refusal to recognize the Australian Proceedings and enforce the

Australian Court’s order.

                                      RELIEF REQUESTED

       51.     The Foreign Representatives respectfully request entry of an order, substantially in

the form attached hereto as Exhibit A, (a) granting the Petition and recognizing the Australian

Proceedings as “foreign main proceedings” pursuant to Bankruptcy Code § 1517, (b) recognizing

the Foreign Representatives as “foreign representatives” of the Foreign Debtors as defined in

Bankruptcy Code § 101(24), (c) finding that the Petition meets the requirements of Bankruptcy

Code § 1515, (d) granting all relief afforded a foreign main proceeding automatically upon

recognition pursuant to Bankruptcy Code § 1520, (e) providing that no action taken by the Foreign

Representatives in preparing, disseminating, applying for, implementing, or otherwise acting in

furtherance of the Australian Proceedings, any order entered in respect of the Petition, these

chapter 15 cases, any further order for additional relief in these chapter 15 cases, or any adversary

proceedings or contested matters in connection therewith, will be deemed to constitute a waiver of

any immunity afforded to the Foreign Representatives, including, without limitation, pursuant to

Bankruptcy Code § 1510 , and (g) granting such other relief as the Court deems just and proper.

                       SATISFACTION OF LOCAL RULE 9013-1(A)

       52.     The Petition includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated, and a discussion of their application to the Petition.

Accordingly, the Foreign Debtors submit that the Petition satisfies Local Rule 9013-1(a).




                                                  23
 20-11024-shl      Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                         Pg 24 of 58



                                            NOTICE

       53.     The Foreign Representatives have provided notice of this motion via email and/or

first class mail to: (a) the Office of the United States Trustee; (b) the United States Attorney for

the Southern District of New York; (c) the trustee under the indenture to the 7.875% Unsecured

Senior Notes due 2021, The Bank of New York Mellon, 1010 Barclay Street, 21st Floor, New

York, NY 10286, Attn: Global Corporate Trust—Virgin Australia Holdings Limited; (d) the

trustee under the indenture to the 8.125% Senior Notes due 2024, The Bank of New York Mellon,

1010 Barclay Street, 21st Floor, New York, NY 10286, Attn: Global Corporate Trust—Virgin

Australia Holdings Limited; (e) Cogency Global, Inc., 10 E. 40th Street, 10th Floor, New York, NY

10016 as the authorized process agent under the indentures; and (f) all known trade vendors located

in the United States; (g) all employees located in the United States; and (h) such other parties in

interest that have requested notice pursuant to Bankruptcy Rule 2002.                 The Foreign

Representatives also intend to post this motion to a website that it maintains for creditors of the

Virgin Australia Group at www.deloitte.com/au/virgin-chapter-15. In light of the relief requested,

the Foreign Representatives submit that no further notice is necessary.

                                     NO PRIOR REQUEST

       54.     No prior request for the relief sought in this Petition has been made to this or any

other court.




                                                24
 20-11024-shl     Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44          Main Document
                                        Pg 25 of 58



       WHEREFORE, the Foreign Representatives respectfully request entry of an order,
substantially in the form attached hereto as Exhibit A, granting the relief requested herein and
such other and further relief as is just and proper.



New York, New York                  /s/ Abid Qureshi
Dated: April 29, 2020               AKIN GUMP STRAUSS HAUER & FELD LLP
                                    Abid Qureshi
                                    One Bryant Park
                                    New York, NY 10036
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    aqureshi@akingump.com

                                    - and -

                                    Renée M. Dailey
                                    65 Memorial Road
                                    Suite C340
                                    West Hartford, CT 06107
                                    Telephone: (860) 263-2930
                                    Facsimile: (860) 263-2932
                                    renee.dailey@akingump.com


                                    Counsel to the Foreign Representatives




                                              25
 20-11024-shl      Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                         Pg 26 of 58



                                VERIFICATION OF PETITION

       I, Vaughan Strawbridge, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of
perjury under the laws of the United States of America as follows:

        I am the authorized foreign representative for the Foreign Debtors. As such, I have full
authority to verify the foregoing Petition on behalf of the Foreign Debtors.

       I have read the foregoing Petition, and I am informed and believe that the factual allegations
contained therein are true and accurate to the best of my knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



Dated: April 29, 2020                             /s/ Vaughan Strawbridge
                                                  By: Vaughan Strawbridge
                                                  in his capacity as Joint and Several
                                                  Administrator
 20-11024-shl      Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                         Pg 27 of 58



                                VERIFICATION OF PETITION

       I, Richard Hughes, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury
under the laws of the United States of America as follows:

        I am the authorized foreign representative for the Foreign Debtors. As such, I have full
authority to verify the foregoing Petition on behalf of the Foreign Debtors.

       I have read the foregoing Petition, and I am informed and believe that the factual allegations
contained therein are true and accurate to the best of my knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



Dated: April 29, 2020                             /s/ Richard Hughes
                                                  By: Richard Hughes
                                                  in his capacity as Joint and Several
                                                  Administrator
 20-11024-shl      Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                         Pg 28 of 58



                                VERIFICATION OF PETITION

       I, John Greig, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury under
the laws of the United States of America as follows:

        I am the authorized foreign representative for the Foreign Debtors. As such, I have full
authority to verify the foregoing Petition on behalf of the Foreign Debtors.

       I have read the foregoing Petition, and I am informed and believe that the factual allegations
contained therein are true and accurate to the best of my knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



Dated: April 29, 2020                             /s/ John Greig
                                                  By: John Greig
                                                  in his capacity as Joint and Several
                                                  Administrator
 20-11024-shl      Doc 2    Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                         Pg 29 of 58



                                VERIFICATION OF PETITION

       I, Salvatore Algeri, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury
under the laws of the United States of America as follows:

        I am the authorized foreign representative for the Foreign Debtors. As such, I have full
authority to verify the foregoing Petition on behalf of the Foreign Debtors.

       I have read the foregoing Petition, and I am informed and believe that the factual allegations
contained therein are true and accurate to the best of my knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



Dated: April 29, 2020                             /s/ Salvatore Algeri
                                                  By: Salvatore Algeri
                                                  in his capacity as Joint and Several
                                                  Administrator
20-11024-shl   Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44   Main Document
                                    Pg 30 of 58



                                  EXHIBIT A

                                 Proposed Order
 20-11024-shl          Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                        Main Document
                                               Pg 31 of 58




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )    Chapter 15
                                                                       )
 Virgin Australia Holdings Ltd.                                        )    Case No. 20-11024 (SHL)
 (ACN 100 686 226)1., et al.,                                          )
                                                                       )
 Debtor in a Foreign Proceeding,2                                      )


      ORDER GRANTING PETITION FOR (I) RECOGNITION OF FOREIGN
  MAIN PROCEEDINGS, (II) RECOGNITION AS FOREIGN REPRESENTATIVE,
 AND (III) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

        Upon consideration of the Verified Petition for (I) Recognition of Foreign Main
Proceedings, (II) Recognition of Foreign Representatives, and (III) Related Relief under Chapter
15 of the Bankruptcy Code (together with the form petitions filed concurrently therewith, the
“Petition”),3 filed by the Foreign Representatives as the “foreign representatives” of the above-
captioned foreign debtors (collectively, the “Foreign Debtors”); and upon the hearing on the
Petition and this Court’s review and consideration of the Petition, and the Algeri Declaration, IT
IS HEREBY FOUND AND DETERMINED THAT:4


          1
            An Australian Company Number (“ACN”) is a unique nine-digit number issued by the Australian Securities
and Investments Commission (“ASIC”) to every company registered under the Commonwealth Corporations Act 2001
as an identifier.
          2
            The Debtors in these cases, along with the last three digits of each Debtor’s ACN number, are: Virgin
Australia Holdings Ltd (226); Virgin Australia International Operations Pty Ltd (608); Virgin Australia International
Holdings Pty Ltd (021); Virgin Australia International Airlines Pty Ltd (823); Virgin Australia Airlines (SE Asia) Pty
Ltd (389); Virgin Australia Airlines Holdings Pty Ltd (675); VAH Newco No. 1 Pty Ltd (345); Tiger Airways
Australia Pty Limited (008); Virgin Australia Airlines Pty Ltd (965); VA Borrower 2019 No. 1 Pty Ltd (059); VA
Borrower 2019 No. 2 Pty Ltd (343); Virgin Tech Pty Ltd (879); Short Haul 2018 No. 1 Pty Ltd (831); Short Haul
2017 No. 1 (390); Short Haul 2017 No. 2 Pty Ltd (443); Short Haul 2017 No. 3 Pty Ltd (813); VBNC5 Pty Ltd (502);
A.C.N. 098 904 262 Pty Ltd (262); Virgin Australia Regional Airlines Pty Ltd (662); Virgin Australia Holidays Pty
Ltd (159); VB Ventures Pty Ltd (004); Virgin Australia Cargo Pty Ltd (838); VB Leaseco Pty Ltd (741); VA Hold
Co Pty Ltd (157); VA Lease Co Pty Ltd (291); Virgin Australia 2013-1 Issuer Co Pty Ltd (326); 737 2012 No. 1 Pty.
Ltd (859); 737 2012 No. 2 Pty Ltd (064); Short Haul 2016 No. 1 Pty Ltd (328); Short Haul 2016 No. 2 Pty Ltd (077);
Short Haul 2014 No. 1 Pty Ltd (612); Short Haul 2014 No. 2 Pty Ltd (199); VA Regional Leaseco Pty Ltd (605); VB
800 2009 Pty Ltd (934); VB Leaseco No. 2 Pty Ltd (319); VB LH 2008 No. 1 (354); VB LH 2008 No. 2 Pty Ltd (805);
VB PDP 2010-11 Pty Ltd (266); Tiger International Number 1 Pty Ltd (944). The service address for each of the
above Debtors is Deloitte Brisbane, Riverside Centre, 123 Eagle St, Brisbane QLD 4000, Australia.
          3
            Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Petition.
          4
            The findings and conclusions set forth herein and in the record of the hearing on the Petition constitute this
Court’s findings of fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made
applicable herein by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
To the extent any of the findings of fact herein constitute conclusions of law, they are adopted as such.
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                          Pg 32 of 58



       A.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

        B.      Venue is proper before this Court pursuant to 28 U.S.C. § 1410. This Court may
enter a final order consistent with Article III of the United States Constitution.

       C.       Good, sufficient, appropriate, and timely notice of the filing of the Petition and the
hearing on the Petition has been given by the Foreign Representatives, pursuant to Bankruptcy
Rules 1011(b) and 2002(q), via email and/or first class mail to: (a) the Office of the United States
Trustee; (b) the United States Attorney for the Southern District of New York; (c) the trustee under
the indenture to the 7.875% Unsecured Senior Notes due 2021, The Bank of New York Mellon,
1010 Barclay Street, 21st Floor, New York, NY 10286, Attn: Global Corporate Trust—Virgin
Australia Holdings Limited; (d) the trustee under the indenture to the 8.125% Senior Notes due
2024, The Bank of New York Mellon, 1010 Barclay Street, 21st Floor, New York, NY 10286,
Attn: Global Corporate Trust—Virgin Australia Holdings Limited; (e) Cogency Global, Inc., 10
E. 40th Street, 10th Floor, New York, NY 10016 as the authorized process agent under the
indentures; and (f) all known trade vendors located in the United States; (g) all employees located
in the United States; and (h) and (f) such other parties in interest that have requested notice
pursuant to Bankruptcy Rule 2002. The Foreign Representatives shall also to post the Petition to
a website that it maintains for creditors of the Virgin Australia Group at
www.deloitte.com/au/virgin-chapter-15.

       D.     No objections or other responses were filed that have not been overruled,
withdrawn, or otherwise resolved.

       E.     These chapter 15 cases were properly commenced pursuant to Bankruptcy Code §§
1504, 1509, and 1515.

       F.     The Foreign Representatives are each a “person” pursuant to Bankruptcy Code §
101(41) and the duly appointed “foreign representative” of the Foreign Debtors as such term is
defined in Bankruptcy Code § 101(24). The Foreign Representatives have each satisfied the
requirements of Bankruptcy Code § 1515 and Bankruptcy Rule 1007(a)(4).

      G.     The Australian Proceedings are entitled to recognition by this Court pursuant to
Bankruptcy Code § 1517.

       H.     The Australian Proceedings are pending in Australia, where the Foreign Debtors
have their “center of its main interests” as referred to in Bankruptcy Code § 1517(b)(1).
Accordingly, the Australian Proceedings are “foreign main proceedings” pursuant to Bankruptcy
Code § 1502(4), and are entitled to recognition as foreign main proceedings pursuant to
Bankruptcy Code § 1517(b)(1) .

       I.     The relief granted hereby is necessary to effectuate the purposes and objectives of
chapter 15 and to protect the Foreign Debtors and their interests.

BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE DELIBERATION
AND SUFFICIENT CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Petition is granted.


                                                  2
 20-11024-shl      Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                        Pg 33 of 58



       2.      The Australian Proceedings are recognized as foreign main proceedings pursuant
to Bankruptcy Code § 1517, and all the effects of recognition as set forth in Bankruptcy Code §
1520 shall apply.

       4.      Upon entry of this Order, the Australian Proceedings and all prior orders of the
Australian Court shall be and hereby are granted comity and given full force and effect in the
United States and, pursuant to Bankruptcy Code § 1520, among other things:

              a.      the protections of Bankruptcy Code §§ 361 and 362 apply to the Foreign
                      Debtors;

              b.      all persons and entities are enjoined from seizing, attaching, and enforcing
                      or executing liens or judgments against the Foreign Debtors’ property in the
                      United States or from transferring, encumbering, or otherwise disposing of
                      or interfering with the Foreign Debtors’ assets or agreements in the United
                      States without the express consent of the Foreign Representative; and

              c.      all persons and entities are enjoined from commencing or continuing,
                      including the issuance or employment of process of, any judicial,
                      administrative or any other action or proceeding involving or against the
                      Foreign Debtors or their assets or proceeds thereof, or to recover a claim or
                      enforce any judicial, quasi-judicial, regulatory, administrative, or other
                      judgment, assessment, order, lien, or arbitration award against the Foreign
                      Debtors or their assets or proceeds thereof.

        5.     The Foreign Representatives and the Foreign Debtors shall be entitled to the full
protections and rights enumerated under Bankruptcy Code § 1521(a)(4) and (5) and, accordingly,
the Foreign Representatives:

              a.      are entrusted with the administration or realization of all or part of the
                      Foreign Debtors’ assets located in the United States; and

              b.      have the right and power to examine witnesses, take evidence, or deliver
                      information concerning the Foreign Debtors’ assets, affairs, rights,
                      obligations, or liabilities.

        6.      The Foreign Representatives are hereby established as the representatives of the
Foreign Debtors with full authority to administer the Foreign Debtors’ assets and affairs in the
United States, including, without limitation, making payments on account of the Foreign Debtors’
prepetition and postpetition obligations.

       7.      The Foreign Representatives, the Foreign Debtors, and their respective agents are
authorized to serve or provide any notices required under the Bankruptcy Rules or Local Rules of
this Court.

        8.     No action taken by the Foreign Representatives, the Foreign Debtors, or their
respective successors, agents, representatives, advisors, or counsel in preparing, disseminating,
applying for, implementing, or otherwise acting in furtherance of or in connection with the


                                                3
 20-11024-shl      Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44               Main Document
                                          Pg 34 of 58



Australian Proceedings, this Order, these chapter 15 cases, or any adversary proceeding herein, or
contested matters in connection therewith, will be deemed to constitute a waiver of any immunity
afforded the Foreign Representative, including, without limitation, pursuant to Bankruptcy Code
§ 1510.

        9.     The banks and financial institutions with which the Foreign Debtors maintain bank
accounts or on which checks are drawn or electronic payment requests made in payment of
prepetition or postpetition obligations are authorized and directed to continue to service and
administer the Foreign Debtors’ bank accounts without interruption and in the ordinary course and
to receive, process, honor, and pay any and all such checks, drafts, wires, and automatic clearing
house transfers issued, whether before or after the Petition Date and drawn on the Foreign Debtors’
bank accounts by respective holders and makers thereof and at the direction of the Foreign
Representatives or the Foreign Debtors, as the case may be.

       10.      The Foreign Representatives are authorized to take all actions necessary to
effectuate the relief granted pursuant to this Order.

       11.    The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

        12.    This Court shall retain jurisdiction with respect to the enforcement, amendment, or
modification of this Order, any requests for additional relief or any adversary proceeding brought
in and through these chapter 15 cases, and any request by an entity for relief from the provisions
of this Order, for cause shown, that is properly commenced and within the jurisdiction of this
Court.

        13.     This Order applies to all parties in interest in these chapter 15 cases and all of their
agents, employees, and representatives, and all those who act in concert with them who receive
notice of this Order.



New York, New York
Dated:                            , 2020           UNITED STATES BANKRUPTCY JUDGE




                                                   4
20-11024-shl   Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44   Main Document
                                    Pg 35 of 58



                                  EXHIBIT B

                               Originating Process
20-11024-shl          Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44                      Main Document
                                             Pg 36 of 58




                                NOTICE OF FILING AND HEARING

This document was lodged electronically in the FEDERAL COURT OF AUSTRALIA (FCA) on 23/04/2020
4:51:21 PM AEST and has been accepted for filing under the Court’s Rules. Filing and hearing details follow
and important additional information about these are set out below.


                                           Filing and Hearing Details

Document Lodged:                   Originating process (Rule 2.2): Federal Court (Corporations) Rules 2000
                                   form 2
File Number:                       NSD464/2020
File Title:                        APPLICATION N THE MATTER OF VIRGIN AUSTRALIA HOLDINGS
                                   LTD (ADMINISTRATORS APPOINTED) ACN 100 686 226 & ORS
Registry:                          NEW SOUTH WALES REGISTRY - FEDERAL COURT OF
                                   AUSTRALIA
Reason for Listing:                Interlocutory Hearing
Time and date for hearing:         24/04/2020, 10:15 AM
Place:                             Court Room Not Assigned, Level 17, Law Courts Building 184 Phillip
                                   Street Queens Square, Sydney; Court Room Not Assigned, Owen Dixon
                                   Commonwealth Law Courts Building Level 7, 305 William Street,
                                   Melbourne




Dated: 23/04/2020 5:05:55 PM AEST                                                                    Registrar

                                               Important Information

As required by the Court’s Rules, this Notice has been inserted as the first page of the document which has been
accepted for electronic filing. It is now taken to be part of that document for the purposes of the proceeding in
the Court and contains important information for all parties to that proceeding. It must be included in the
document served on each of those parties.

The Reason for Listing shown above is descriptive and does not limit the issues that might be dealt with, or the
orders that might be made, at the hearing.

The date and time of lodgment also shown above are the date and time that the document was received by the
Court. Under the Court’s Rules the date of filing of the document is the day it was lodged (if that is a business
day for the Registry which accepts it and the document was received by 4.30 pm local time at that Registry) or
otherwise the next working day for that Registry.
20-11024-shl         Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44              Main Document
                                             Pg 37 of 58



Form 2
(Rules 2.2 and 15A.3)

                                             Originating process
                                                                          No. NSD                     of 2020
Federal Court of Australia
District Registry: New South Wales
Division: Commercial and Corporations List

IN THE MATTER OF VIRGIN AUSTRALIA HOLDINGS LTD (ADMINISTRATORS APPOINTED) ACN
100 686 226 & ORS


             VAUGHAN STRAWBRIDGE, SALVATORE ALGERI, JOHN GREIG AND RICHARD HUGHES,
                       IN THEIR CAPACITY AS JOINT AND SEVERAL VOLUNTARY ADMINISTRATORS
     OF EACH OF VIRGIN AUSTRALIA HOLDINGS LTD (ADMINISTRATORS APPOINTED) AND THE
                                             THIRD TO THIRTY-NINTH PLAINTIFFS NAMED IN SCHEDULE 1
                                                                                               First Plaintiffs


                                                                  AND OTHERS NAMED IN SCHEDULE 1



A.     DETAILS OF APPLICATION

This application is made under sections 443B(8) and 447A of the Corporations Act 2001 (Cth)
(Corporations Act) and section 90-15 of the Insolvency Practice Schedule (Corporations), being
Schedule 2 to the Corporations Act (IPSC).

On the facts stated in the supporting affidavit of [Vaughan Neil Strawbridge] sworn 23 April 2020, the
Plaintiffs seek the following orders:

Permission to provide notices of meetings to creditors electronically

1.     An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
       90-15 of the IPSC, that Part 5.3A of the Corporations Act is to operate, nunc pro tunc, in relation to
       each of the Second to Thirty-Ninth Plaintiffs as if any notice (Notice) required to be given pursuant
       to sections 75-225(1) and 75-15 of the Insolvency Practice Rules (Corporations) 2016 (Cth) (IPR)
       will be validly given to creditors of the Second to Thirty-Ninth Plaintiffs by reason of the following
       steps having been taken at least five business days prior to the date of the proposed meeting:

       (a)     where the First Plaintiffs:

Filed on behalf of (name & role of party)  The Plaintiffs
Prepared by (name of person/lawyer)        Timothy James Sackar
Law firm (if applicable)    Clayton Utz
Tel     +61 2 9353 4000                                        Fax   +61 2 8220 6700
Email        jrobertson@claytonutz.com
Address for service            Level 15, 1 Bligh Street, Sydney NSW 2000
(include state and postcode)

L\335022095.6
20-11024-shl       Doc 2       Filed 04/29/20 Entered 04/29/20 11:57:44               Main Document
                                            Pg 38 of 58

                                                      2

            (i)    have an email address for a creditor, by sending the Notice by email to each such
                   creditor;

            (ii)   where the First Plaintiffs do not have an email address for a creditor but have a postal
                   address for the creditor (or have received notification of non-delivery of a notice sent
                   by email in accordance with (a)(i) above), by sending the Notice by posting a copy of it
                   to the postal address for each such creditor;

      (b)   by causing the Notice to be published on the Australian Securities and Investments
            Commission (ASIC) published notices website at https://insolvencynotices.asic.gov.au/; and

      (c)   by publishing the Notice on the website maintained by the First Plaintiffs at
            https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-holdings-limited-
            subsidiaries.html.

Other notices to creditors

2.    An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
      90-15 of the IPSC, that if, pursuant to any provision in any of Part 5.3A of the Corporations Act,
      Part 5.3A of the Corporations Regulations 2001 (Cth), the IPSC, or the IPR, the First Plaintiffs are
      required to provide any other notification to creditors during the administration of each of the
      Second to Thirty-Ninth Plaintiffs, the applicable notice requirements will be satisfied if the First
      Plaintiffs give such notice by taking the following steps:

      (a)   where the First Plaintiffs:

            (i)    have an email address for a creditor, by notifying each such creditor of the relevant
                   matter via email;

            (ii)   do not have an email address for a creditor but have a postal address for that creditor
                   (or have received notification of non-delivery of a notice sent by email in accordance
                   with (a)(i) above), by notifying each such creditor in writing of the relevant matter via
                   post;

      (b)   by publishing notice of the relevant matter on the website maintained by the First Plaintiffs at
            https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-holdings-limited-
            subsidiaries.html; and

      (c)   to the extent the matter relates to a meeting that is the subject of section 75-40(4) of the IPR,
            by causing notice of the meeting to be published on the ASIC published notices website at
            https://insolvencynotices.asic.gov.au/.




L\335022095.6
20-11024-shl      Doc 2       Filed 04/29/20 Entered 04/29/20 11:57:44                  Main Document
                                           Pg 39 of 58

                                                       3

Conducting meetings of creditors electronically

3.    An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
      90-15 of the IPSC, that, to the extent not permitted specifically by sections 75-30, 75-35 and 75-75
      of the IPR, the First Plaintiff be permitted to hold meetings of creditors during the administration of
      each of the Second to Thirty-Ninth Plaintiffs by telephone or audio-visual conference (only, and in
      place of a physical meeting) with such details of the arrangements for using the telephone or audio-
      visual conference facilities to be specified in each of the notices issued to creditors.

4.    An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
      90-15 of the IPSC, that, to the extent not permitted specifically by section 75-35(2)(b) of the IPR,
      the creditors of each of the Second to Thirty-Ninth Plaintiffs who wish to participate at any meetings
      of each of the Second to Thirty-Ninth Plaintiffs held by telephone or audio-visual conference (only,
      and in place of a physical meeting), must lodge with the First Plaintiffs, no later than the second
      last business day before the day on which the meeting is held, specific proxy forms containing the
      information in section 75-35(2)(b)(i)-(iii) of the IPR (with liberty to notify the First Plaintiffs of the
      withdrawal of that specific proxy and amended vote following any discussion at a meeting, in
      advance of a resolution being passed).

Committees of inspection

5.    An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
      90-15 of the IPSC, that Divisions 75 and 80 of the IPSC and Division 75 of the IPR is to operate as
      if:

      (a)   the requirement in sections 80-10 and 80-15 of the IPSC for the creditors of a company to
            resolve that a committee of inspection be formed and to appoint members of the committee
            of inspection, be dispensed with;

      (b)   a single committee of inspection be formed in respect of the Second to Thirty-Ninth Plaintiffs;

      (c)   subject to (d)-(e) below, the members of the committee of inspection be persons proposed
            by the First Plaintiffs from nominations made to them in advance of, or at, the first meeting of
            the creditors of the Second to Thirty-Ninth Plaintiffs (First Meeting);

      (d)   no later than three (3) business days after the First Meeting, the First Plaintiffs put a proposal
            (Proposal) to the creditors of the Second to Thirty-Ninth Plaintiffs (by giving notice in
            conformity with the orders in paragraph 2 above and, subject to (iii)-(iv) below, otherwise in
            accordance with section 75-40 of the IPSC:

            (i)    that the members of the committee of inspection be those persons proposed by the
                   First Plaintiffs;




L\335022095.6
20-11024-shl         Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44                  Main Document
                                            Pg 40 of 58

                                                        4

             (ii)    inviting the creditors of the Second to Thirty-Ninth Plaintiffs to vote either Yes or No on
                     the Proposal;

             (iii)   the option of the creditors being permitted to object to the Proposal being determined
                     without a meeting of creditors, be dispensed with; and

             (iv)    the time in section 75-130(3) of the IPS be abridged from 15 business days to 5
                     business days; and

      (e)    if the Proposal is taken to have passed in accordance with section 75-130(3) of the IPS, then
             the members of the committee of inspection be those persons proposed by the First
             Plaintiffs.

6.    An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
      90-15 of the IPSC, that, to the extent not permitted specifically by rule 80-5(3) of the IPR:

      (a)    a meeting of the committee of inspection may be convened by electronic notice sent to an
             email address specified by each of the members of the committee of inspection; and

      (b)    a meeting of the committee of inspection may be permitted to be held by telephone or audio-
             visual conference (only, and in place of a physical meeting) with such details of the
             arrangements for using the telephone or audio-visual conference facilities to be specified in
             each of the notices issued to, or by, the members of the committee of inspection. dispersed

Information to Creditors

7.    An order pursuant to section 447A(1) of the Corporations Act, and further or alternatively section
      90-15 of the IPSC, that section 70-1(2)(a) of the IPR is to operate in relation to each of the Second
      to Thirty-Ninth Plaintiffs as if:

      (a)    the words “5 business days after receiving the request” be read as “10 business days after
             receiving the request”; and

      (b)    the First Plaintiffs may provide the information, report or document requested by a creditor
             by publishing that information, report or document on the website maintained by the First
             Plaintiffs at https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-holdings-
             limited-subsidiaries.html, and by referring the creditor to that website.

Extension of time for the exercise of rights in relation to property

8.    An order pursuant to section 443B(8) and / or 447A(1) of the Corporations Act, and further or
      alternatively section 90-15 of the IPSC, that Part 5.3A of the Corporations Act is to operate in
      relation to each of the Second to Thirty-Ninth Plaintiffs as if:




L\335022095.6
20-11024-shl           Doc 2     Filed 04/29/20 Entered 04/29/20 11:57:44                Main Document
                                              Pg 41 of 58

                                                         5

      (a)      the First Plaintiffs’ personal liability under sections 443A(1)(c) and 443B(2) of the
               Corporations Act begins on 26 May 2020, such that the First Plaintiffs are not personally
               liable for any liability with respect to any property leased, used or occupied by any of the
               Second to Thirty-Ninth Plaintiffs (including amounts payable pursuant to any leases entered
               into by any of the Second to Thirty-Ninth Plaintiffs), from any lessors, in the period from 28
               April 2020 to 26 May 2020 inclusive; and

      (b)      the words “within five business days after the beginning of the administration” in section
               443B(3) of the Corporations Act instead read “by 26 May 2020”.

Notification of application and orders

9.    An order that the First Plaintiffs must take all reasonable steps to cause notice of these orders to
      be given, within two (2) business days of the making of these orders, to:

      (a)      the creditors (including persons or entities claiming to be creditors) of each of the Second to
               the Thirty-Ninth Plaintiffs, in the following manner:

               (i)     where the First Plaintiffs have an email address for a creditor, by notifying each such
                       creditor, via email, of the making of the orders and providing a link to a website where
                       the creditor may download the orders and the Originating Process;

               (ii)    where the First Plaintiffs do not have an email address for a creditor but have a postal
                       address for that creditor (or have received notification of non-delivery of a notice sent
                       by email in accordance with (a)(i) above), by notifying each such creditor, via post, of
                       the making of the orders and providing a link to a website where the creditor may
                       download the orders and the Originating Process; and

               (iii)   placing scanned, sealed copies of the Originating Process and the orders on the
                       website         maintained         by           the      First        Plaintiffs       at
                       https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-holdings-
                       limited-subsidiaries.html ; and

      (b)      ASIC.

Other relief

10.   An order that any person who can demonstrate a sufficient interest has liberty to apply to vary or
      discharge any orders made pursuant to paragraphs 1 to 8 above, on 3 business days’ written
      notice being given to the Plaintiffs and to the Associate to Justice Farrell.

11.   An order that the Plaintiffs have liberty to apply on 1 business day’s written notice to the Court in
      relation to any variation of these orders or any other matter generally arising in the administrations
      of any or all of the Second to Thirty-Ninth Plaintiffs.



L\335022095.6
20-11024-shl                 Doc 2           Filed 04/29/20 Entered 04/29/20 11:57:44                            Main Document
                                                          Pg 42 of 58

                                                                                   6

12.       An order that the Plaintiffs’ costs of the application are to be treated as costs in the administrations
          of each of the Second to Thirty-Ninth Plaintiffs, jointly and severally.

13.       An order that these orders be entered forthwith.

14.       Such further or other orders or directions as the Court considers appropriate.

Date:      23.04.2020

................................................................................
Signed by Timothy James Sackar
Solicitor for the Plaintiffs

This application will be heard by the Judge in Court                                   , Federal of Australia, Law Courts Building,
Queens Square, Sydney NSW 2000 at                                                      on                 .




B.        NOTICE TO DEFENDANT(S) (IF ANY)

TO:       N/A

If you or your legal practitioner do not appear before the Court at the time shown above, the application
may be dealt with, and an order made, in your absence. As soon after that time as the business of the
Court will allow, any of the following may happen:

          (a)       the application may be heard and final relief given;

          (b)       directions may be given for the future conduct of the proceeding;

          (c)       any interlocutory application may be heard.

Before appearing before the Court, you must file a notice of appearance, in the prescribed form, in the
Registry and serve a copy of it on the Plaintiffs.


Note: Unless the Court otherwise orders, a defendant that is a corporation must be represented at a
hearing by a legal practitioner. It may be represented at a hearing by a director of the corporation only if
the Court grants leave.


C.        APPLICATION FOR WINDING UP ON GROUND OF INSOLVENCY

N/A




L\335022095.6
20-11024-shl        Doc 2      Filed 04/29/20 Entered 04/29/20 11:57:44                Main Document
                                            Pg 43 of 58

                                                         7

D.     FILING

Date of filing:

..............................
Registrar

This originating process is filed by Clayton Utz, solicitors for the Plaintiffs.

E.     SERVICE

The Plaintiffs’ address for service is:

       C/- Clayton Utz
       Lawyers
       1 Bligh Street, Sydney NSW 2000
       DX 370 Sydney

       Tel: (02) 9353 4000
       Fax: (02) 8220 6700
       Ref: 81005835

It is intended to serve a copy of this originating process on the following persons:




L\335022095.6
20-11024-shl          Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44              Main Document
                                           Pg 44 of 58

                                                   8

                                               SCHEDULE 1

Federal Court of Australia                                            No. NSD              of 2020
District Registry: New South Wales
Division: General

IN THE MATTER OF VIRGIN AUSTRALIA HOLDINGS LTD (ADMINISTRATORS APPOINTED) ACN
100 686 226 & ORS



Plaintiffs


Plaintiffs


First Plaintiffs:                    Vaughan Strawbridge, Salvatore Algeri, John Greig and Richard
                                     Hughes, in their capacity as joint and several voluntary
                                     administrators of the Second to Thirty-ninth Plaintiffs


Second Plaintiff:                    Virgin Australia Holdings Ltd (Administrators Appointed) ACN 100
                                     686 226


Third Plaintiff                      Virgin Australia International Operations Pty Ltd (Administrators
                                     Appointed) ACN 155 859 608


Fourth Plaintiff:                    Virgin Australia International Holdings Pty Ltd (Administrators
                                     Appointed) ACN 155 860 021


Fifth Plaintiff:                     Virgin Australia International Airlines Pty Ltd (Administrators
                                     Appointed) ACN 125 580 823


Sixth Plaintiff:                     Virgin Australia Airlines (SE Asia) Pty Ltd (Administrators
                                     Appointed) ACN 097 892 389


Seventh Plaintiff:                   Virgin Australia Airlines Holdings Pty Ltd (Administrators
                                     Appointed) ACN 093 924 675


Eighth Plaintiff:                    VAH Newco No.1 Pty Ltd (Administrators Appointed) ACN 160 881
                                     345


Ninth Plaintiff:                     Tiger Airways Australia Pty Limited (Administrators Appointed)
                                     ACN 124 369 008


Tenth Plaintiff:                     Virgin Australia Airlines Pty Ltd (Administrators Appointed) ACN
                                     090 670 965


Eleventh Plaintiff:                  VA Borrower 2019 No. 1 Pty Ltd (Administrators Appointed) ACN
                                     633 241 059


L\335022095.6
20-11024-shl           Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44             Main Document
                                            Pg 45 of 58

                                                    9



Twelfth Plaintiff:                    VA Borrower 2019 No. 2 Pty Ltd (Administrators Appointed) ACN
                                      637 371 343


Thirteenth Plaintiff:                 Virgin Tech Pty Ltd (Administrators Appointed) ACN 101 808 879


Fourteenth Plaintiff:                 Short Haul 2018 No. 1 Pty Ltd (Administrators Appointed) ACN 622
                                      014 831


Fifteenth Plaintiff:                  Short Haul 2017 No. 1 Pty Ltd (Administrators Appointed) ACN 617
                                      644 390


Sixteenth Plaintiff:                  Short Haul 2017 No. 2 Pty Ltd (Administrators Appointed) ACN 617
                                      644 443


Seventeenth Plaintiff:                Short Haul 2017 No. 3 Pty Ltd (Administrators Appointed) ACN 622
                                      014 813


Eighteenth Plaintiff:                 VBNC5 Pty Ltd (Administrators Appointed) ACN 119 691 502


Nineteenth Plaintiff:                 A.C.N. 098 904 262 Pty Ltd (Administrators Appointed) ACN 098
                                      904 262


Twentieth Plaintiff:                  Virgin Australia Regional Airlines Pty Ltd (Administrators
                                      Appointed) ACN 008 997 662


Twenty-first Plaintiff:               Virgin Australia Holidays Pty Ltd (Administrators Appointed) ACN
                                      118 552 159


Twenty-second Plaintiff:              VB Ventures Pty Ltd (Administrators Appointed) ACN 125 139 004


Twenty-third Plaintiff:               Virgin Australia Cargo Pty Ltd (Administrators Appointed) ACN 600
                                      667 838


Twenty-fourth Plaintiff:              VB Leaseco Pty Ltd (Administrators Appointed) ACN 134 268 741


Twenty-fifth Plaintiff:               VA Hold Co Pty Ltd (Administrators Appointed) ACN 165 507 157


Twenty-sixth Plaintiff:               VA Lease Co Pty Ltd (Administrators Appointed) ACN 165 507 291


Twenty-seventh Plaintiff:             Virgin Australia 2013-1 Issuer Co Pty Ltd (Administrators
                                      Appointed) ACN 165 507 326




L\335022095.6
20-11024-shl           Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44          Main Document
                                            Pg 46 of 58

                                                   10

Twenty-eighth Plaintiff:              737 2012 No.1 Pty. Ltd (Administrators Appointed) ACN 154 201
                                      859


Twenty-ninth Plaintiff:               737 2012 No. 2 Pty Ltd (Administrators Appointed) ACN 154 225
                                      064


Thirtieth Plaintiff:                  Short Haul 2016 No. 1 Pty Ltd (Administrators Appointed) ACN 612
                                      766 328


Thirty-first Plaintiff:               Short Haul 2016 No. 2 Pty Ltd (Administrators Appointed) ACN 612
                                      796 077


Thirty-second Plaintiff:              Short Haul 2014 No. 1 Pty Ltd (Administrators Appointed) ACN 600
                                      809 612


Thirty-third Plaintiff:               Short Haul 2014 No. 2 Pty Ltd (Administrators Appointed) ACN 600
                                      878 199


Thirty-fourth Plaintiff:              VA Regional Leaseco Pty Ltd (Administrators Appointed) ACN 127
                                      491 605


Thirty-fifth Plaintiff:               VB 800 2009 Pty Ltd (Administrators Appointed) ACN 135 488 934


Thirty-sixth Plaintiff:               VB Leaseco No 2 Pty Ltd (Administrators Appointed) ACN 142 533
                                      319


Thirty-seventh Plaintiff:             VB LH 2008 No. 1 Pty Ltd (Administrators Appointed) ACN 134
                                      280 354


Thirty-eighth Plaintiff:              VB LH 2008 No. 2 Pty Ltd (Administrators Appointed) ACN 134
                                      288 805


Thirty-ninth Plaintiff:               VB PDP 2010-11 Pty Ltd (Administrators Appointed) ACN 140 818
                                      266




L\335022095.6
20-11024-shl    Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44   Main Document
                                     Pg 47 of 58

                                          11




L\335022095.6
20-11024-shl   Doc 2   Filed 04/29/20 Entered 04/29/20 11:57:44   Main Document
                                    Pg 48 of 58



                                  EXHIBIT C

                             Australian Court Order
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44       Main Document
                                                   Pg 49 of 58




Federal Court of Australia
District Registry: New South Wales
Division: General                                                                  No: NSD464/2020

IN THE MATTER OF VIRGIN AUSTRALIA HOLDINGS LTD
(ADMINISTRATORS APPOINTED) ACN 100 686 226 & ORS

VAUGHAN STRAWBRIDGE, SALVATORE ALGERI, JOHN GREIG AND
RICHARD HUGHES, IN THEIR CAPACITY AS JOINT AND SEVERAL
VOLUNTARY ADMINISTRATORS OF THE SECOND TO THIRTY-NINTH
PLAINTIFFS and others named in the schedule
Plaintiff

                                                      ORDER

JUDGE:                                JUSTICE MIDDLETON

DATE OF ORDER:                        24 April 2020

WHERE MADE:                           Melbourne

1.      The Originating Process filed on 23 April 2020 be made returnable at 10.15am on 24
        April 2020.

2.      Pursuant to section 447A(1) of the Corporations Act 2001 (Cth) (Corporations Act)
        and section 90-15 of the Insolvency Practice Schedule (Corporations), being Schedule 2
        to the Corporations Act (IPSC), Part 5.3A of the Corporations Act is to operate, nunc
        pro tunc, in relation to each of the Second to Thirty-Ninth Plaintiffs as if any notice
        (Notice) required to be given pursuant to sections 75-225(1) and 75-15 of the
        Insolvency Practice Rules (Corporations) 2016 (Cth) (IPR) will be validly given to
        creditors of the Second to Thirty-Ninth Plaintiffs by reason of the following steps
        having been taken at least five business days prior to the date of the proposed meeting:

        (a)      where the First Plaintiffs:

                 (i)      have an email address for a creditor, by sending the Notice by email to each
                          such creditor;

                 (ii)     where the First Plaintiffs do not have an email address for a creditor but
                          have a postal address for the creditor (or have received notification of non-

Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44                        Main Document
                                                   Pg 50 of 58
                                                      -2-




                          delivery of a notice sent by email in accordance with (a)(i) above), by
                          sending the Notice by posting a copy of it to the postal address for each
                          such creditor;

        (b)      by causing the Notice to be published on the Australian Securities and
                 Investments              Commission             (ASIC)         published   notices     website   at
                 https://insolvencynotices.asic.gov.au/; and

        (c)      by publishing the Notice on the website maintained by the First Plaintiffs at
                 https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-holdings-
                 limited-subsidiaries.html.

3.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC, if,
        pursuant to any provision in any of Part 5.3A of the Corporations Act, Part 5.3A of the
        Corporations Regulations 2001 (Cth), the IPSC, or the IPR, the First Plaintiffs are
        required to provide any other notification to creditors during the administration of each
        of the Second to Thirty-Ninth Plaintiffs, the applicable notice requirements will be
        satisfied if the First Plaintiffs give such notice by taking the following steps:

        (a)      where the First Plaintiffs:

                 (i)      have an email address for a creditor, by notifying each such creditor of the
                          relevant matter via email;

                 (ii)     do not have an email address for a creditor but have a postal address for that
                          creditor (or have received notification of non-delivery of a notice sent by
                          email in accordance with (a)(i) above), by notifying each such creditor in
                          writing of the relevant matter via post;

        (b)      by publishing notice of the relevant matter on the website maintained by the First
                 Plaintiffs          at       https://www2.deloitte.com/au/en/pages/finance/articles/virgin-
                 australia-holdings-limited-subsidiaries.html; and

        (c)      to the extent the matter relates to a meeting that is the subject of section 75-40(4)
                 of the IPR, by causing notice of the meeting to be published on the ASIC
                 published notices website at https://insolvencynotices.asic.gov.au/.

Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44     Main Document
                                                   Pg 51 of 58
                                                      -3-




4.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC, to
        the extent not permitted specifically by sections 75-30, 75-35 and 75-75 of the IPR, the
        First Plaintiff be permitted to hold meetings of creditors during the administration of
        each of the Second to Thirty-Ninth Plaintiffs by telephone or audio-visual conference at
        the place of the Administrators’ offices (without creditors of the Second to Thirty-Ninth
        Plaintiffs being able to attend physically at that place), with such details of the
        arrangements for using the telephone or audio-visual conference facilities to be
        specified in each of the notices issued to creditors.

4A. Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC,
        Part 5.3A of the Corporations Act is to operate in relation to the Second to Thirty-Ninth
        Plaintiffs as if the First Plaintiffs have validly convened the first meeting of the
        creditors of the Second to Thirty-Ninth Plaintiffs (First Meeting) in accordance with
        section 436E(3) of the Corporations Act, by the notice issued by the First Plaintiffs on
        21 April 2020 (Notice of First Meeting), notwithstanding that the Notice of First
        Meeting referred to the location of the meeting as “Virtual meeting only”.

5.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC, to
        the extent not permitted specifically by section 75-35(2)(b) of the IPR, the creditors of
        each of the Second to Thirty-Ninth Plaintiffs who wish to participate at any meetings of
        each of the Second to Thirty-Ninth Plaintiffs held by telephone or audio-visual
        conference at the place of the Administrators’ offices (without creditors of the Second
        to Thirty-Ninth Plaintiffs being able to attend physically at that place), must lodge with
        the First Plaintiffs, no later than the second last business day before the day on which
        the meeting is held, specific proxy forms containing the information in section 75-
        35(2)(b)(i)-(iii) of the IPR (with liberty to notify the First Plaintiffs of the withdrawal of
        that specific proxy and amended vote following any discussion at a meeting, in advance
        of a resolution being passed).

6.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC,
        Divisions 75 and 80 of the IPSC and Division 75 of the IPR are to operate as if:




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl             Doc 2        Filed 04/29/20 Entered 04/29/20 11:57:44        Main Document
                                                   Pg 52 of 58
                                                      -4-




        (a)      the requirement in sections 80-10 and 80-15 of the IPSC for the creditors of a
                 company to resolve that a committee of inspection be formed and to appoint
                 members of the committee of inspection, be dispensed with;

        (b)      a single committee of inspection be formed in respect of the Second to Thirty-
                 Ninth Plaintiffs;

        (c)      subject to (d)-(e) below, the members of the committee of inspection be persons
                 proposed by the First Plaintiffs from nominations made to them in advance of, or
                 at, the First Meeting;

        (d)      no later than three (3) business days after the First Meeting, the First Plaintiffs put
                 a proposal (Proposal) to the creditors of the Second to Thirty-Ninth Plaintiffs (by
                 giving notice in conformity with the orders in paragraph 3 above and, subject to
                 (iii)-(iv) below, otherwise in accordance with section 75-40 of the IPR):

                 (i)      that the members of the committee of inspection be those persons proposed
                          by the First Plaintiffs;

                 (ii)     inviting the creditors of the Second to Thirty-Ninth Plaintiffs to vote either
                          Yes or No on the Proposal;

                 (iii)    the option of the creditors being permitted to object to the Proposal being
                          determined without a meeting of creditors, be dispensed with; and

                 (iv)     the time in section 75-130(3) of the IPR be abridged from 15 business days
                          to 5 business days; and

        (e)      if the Proposal is taken to have passed in accordance with section 75-130(2)(a)-
                 (b) of the IPR, then the members of the committee of inspection be those persons
                 proposed by the First Plaintiffs.

7.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC, to
        the extent not permitted specifically by section 80-5(3) of the IPR:




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44      Main Document
                                                   Pg 53 of 58
                                                      -5-




        (a)      a meeting of the committee of inspection may be convened by electronic notice
                 sent to an email address specified by each of the members of the committee of
                 inspection; and

        (b)      a meeting of the committee of inspection may be permitted to be held by
                 telephone or audio-visual conference (only, and in place of a physical meeting)
                 with such details of the arrangements for using the telephone or audio-visual
                 conference facilities to be specified in each of the notices issued to, or by, the
                 members of the committee of inspection. dispersed

8.      Pursuant to section 447A(1) of the Corporations Act and section 90-15 of the IPSC,
        section 70-1(2)(a) of the IPR is to operate in relation to each of the Second to Thirty-
        Ninth Plaintiffs as if:

        (a)      the words “5 business days after receiving the request” be read as “10 business
                 days after receiving the request”; and

        (b)      the First Plaintiffs may provide the information, report or document requested by
                 a creditor by publishing that information, report or document on the website
                 maintained by the First Plaintiffs at
                 https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-holdings-
                 limited-subsidiaries.html, and by referring the creditor to that website.

9.      Pursuant to sections 443B(8) and 447A(1) of the Corporations Act and section 90-15 of
        the IPSC, Part 5.3A of the Corporations Act is to operate in relation to each of the
        Second to Thirty-Ninth Plaintiffs as if:

        (a)      the First Plaintiffs’ personal liability under sections 443A(1)(c) and 443B(2) of
                 the Corporations Act begins on 26 May 2020, such that the First Plaintiffs are not
                 personally liable for any liability with respect to any property leased, used or
                 occupied by any of the Second to Thirty-Ninth Plaintiffs (including amounts
                 payable pursuant to any leases entered into by any of the Second to Thirty-Ninth
                 Plaintiffs), from any lessors, in the period from 28 April 2020 to 26 May 2020
                 inclusive; and



Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl             Doc 2        Filed 04/29/20 Entered 04/29/20 11:57:44                     Main Document
                                                   Pg 54 of 58
                                                      -6-




        (b)      the words “within five business days after the beginning of the administration” in
                 section 443B(3) of the Corporations Act instead read “by 26 May 2020”.

10.     The First Plaintiffs must take all reasonable steps to cause notice of these orders to be
        given, within two (2) business days of the making of these orders, to:

        (a)      the creditors (including persons or entities claiming to be creditors) of each of the
                 Second to the Thirty-Ninth Plaintiffs, in the following manner:

                 (i)      where the First Plaintiffs have an email address for a creditor, by notifying
                          each such creditor, via email, of the making of the orders and providing a
                          link to a website where the creditor may download the orders and the
                          Originating Process;

                 (ii)     where the First Plaintiffs do not have an email address for a creditor but
                          have a postal address for that creditor (or have received notification of non-
                          delivery of a notice sent by email in accordance with (a)(i) above), by
                          notifying each such creditor, via post, of the making of the orders and
                          providing a link to a website where the creditor may download the orders
                          and the Originating Process; and

                 (iii)    placing scanned, sealed copies of the Originating Process and the orders on
                          the        website           maintained               by   the   First   Plaintiffs   at
                          https://www2.deloitte.com/au/en/pages/finance/articles/virgin-australia-
                          holdings-limited-subsidiaries.html ; and

        (b)      ASIC.

11.     Any person who can demonstrate a sufficient interest has liberty to apply to vary or
        discharge any orders made pursuant to paragraphs 2 to 9 above, on 1 business day’s
        written notice being given to the Plaintiffs and to the Associate to Justice Middleton.

12.     The Plaintiffs have liberty to apply on 1 business day’s written notice to the Court in
        relation to any variation of these orders or any other matter generally arising in the
        administrations of any or all of the Second to Thirty-Ninth Plaintiffs.



Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44     Main Document
                                                   Pg 55 of 58
                                                      -7-




13.     The Plaintiffs’ costs of the application are to be treated as costs in the administrations
        of each of the Second to Thirty-Ninth Plaintiffs, jointly and severally.

14.     These orders be entered forthwith.

THE COURT NOTES THAT:

15.     When the First Plaintiffs provide further details of how creditors of the Second to
        Thirty-Ninth Plaintiffs may attend the First Meeting by electronic means, the First
        Plaintiffs will indicate that the place of the First Meeting is to be at the offices of the
        First Plaintiffs at Level 9 Grosvenor Place, 225 George Street, Sydney NSW 2000,
        Australia (but that creditors are not permitted to attend the meeting in person at that
        place).




Date that entry is stamped:




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44            Main Document
                                                   Pg 56 of 58
                                                      -8-




                                                              Schedule

                                                                                No: NSD464/2020
Federal Court of Australia
District Registry: New South Wales
Division: General


Second Plaintiff                      VIRGIN AUSTRALIA HOLDINGS LTD (ADMINISTRATORS
                                      APPOINTED) ACN 100 686 226

Third Plaintiff                       VIRGIN AUSTRALIA INTERNATIONAL OPERATIONS PTY
                                      LTD (ADMINISTRATORS APPOINTED) ACN 155 859 608

Fourth Plaintiff                      VIRGIN AUSTRALIA INTERNATIONAL HOLDINGS PTY
                                      LTD (ADMINISTRATORS APPOINTED) ACN 155 860 021

Fifth Plaintiff                       VIRGIN AUSTRALIA INTERNATIONAL AIRLINES PTY LTD
                                      (ADMINISTRATORS APPOINTED) ACN 125 580 823

Sixth Plaintiff                       VIRGIN AUSTRALIA AIRLINES (SE ASIA) PTY LTD
                                      (ADMINISTRATORS APPOINTED) ACN 097 892 389

Seventh Plaintiff                     VIRGIN AUSTRALIA AIRLINES HOLDINGS PTY LTD
                                      (ADMINISTRATORS APPOINTED) ACN 093 924 675

Eighth Plaintiff                      VAH NEWCO NO.1 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 160 881 345

Ninth Plaintiff                       TIGER AIRWAYS AUSTRALIA PTY LIMITED
                                      (ADMINISTRATORS APPOINTED) ACN 124 369 008

Tenth Plaintiff                       VIRGIN AUSTRALIA AIRLINES PTY LTD
                                      (ADMINISTRATORS APPOINTED) ACN 090 670 965

Eleventh Plaintiff                    VA BORROWER 2019 NO. 1 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 633 241 059

Twelfth Plaintiff                     VA BORROWER 2019 NO. 2 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 637 371 343

Thirteenth Plaintiff                  VIRGIN TECH PTY LTD (ADMINISTRATORS APPOINTED)
                                      ACN 101 808 879

Fourteenth Plaintiff                  SHORT HAUL 2018 NO. 1 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 622 014 831

Fifteenth Plaintiff                   SHORT HAUL 2017 NO. 1 PTY LTD (ADMINISTRATORS


Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44   Main Document
                                                   Pg 57 of 58
                                                      -9-




                                      APPOINTED) ACN 617 644 390

Sixteenth Plaintiff                   SHORT HAUL 2017 NO. 2 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 617 644 443

Seventeenth Plaintiff                 SHORT HAUL 2017 NO. 3 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 622 014 813

Eighteenth Plaintiff                  VBNC5 PTY LTD (ADMINISTRATORS APPOINTED) ACN
                                      119 691 502

Nineteenth Plaintiff                  A.C.N. 098 904 262 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 098 904 262

Twentieth Plaintiff                   VIRGIN AUSTRALIA REGIONAL AIRLINES PTY LTD
                                      (ADMINISTRATORS APPOINTED) ACN 008 997 662

Twenty First Plaintiff                VIRGIN AUSTRALIA HOLIDAYS PTY LTD
                                      (ADMINISTRATORS APPOINTED) ACN 118 552 159

Twenty Second                         VB VENTURES PTY LTD (ADMINISTRATORS APPOINTED)
Plaintiff                             ACN 125 139 004

Twenty Third Plaintiff                VIRGIN AUSTRALIA CARGO PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 600 667 838

Twenty Fourth Plaintiff VB LEASECO PTY LTD (ADMINISTRATORS APPOINTED)
                        ACN 134 268 741

Twenty Fifth Plaintiff                VA HOLD CO PTY LTD (ADMINISTRATORS APPOINTED)
                                      ACN 165 507 157

Twenty Sixth Plaintiff                VA LEASE CO PTY LTD (ADMINISTRATORS APPOINTED)
                                      ACN 165 507 291

Twenty Seventh                        VIRGIN AUSTRALIA 2013-1 ISSUER CO PTY LTD
Plaintiff                             (ADMINISTRATORS APPOINTED) ACN 165 507 326

Twenty Eighth Plaintiff 737 2012 NO.1 PTY. LTD (ADMINISTRATORS APPOINTED)
                        ACN 154 201 859

Twenty Ninth Plaintiff                737 2012 NO. 2 PTY LTD (ADMINISTRATORS APPOINTED)
                                      ACN 154 225 064

Thirtieth Plaintiff                   SHORT HAUL 2016 NO. 1 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 612 766 328

Thirty First Plaintiff                SHORT HAUL 2016 NO. 2 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 612 796 077



Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
20-11024-shl            Doc 2         Filed 04/29/20 Entered 04/29/20 11:57:44   Main Document
                                                   Pg 58 of 58
                                                      - 10 -




Thirty Second Plaintiff               SHORT HAUL 2014 NO. 1 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 600 809 612

Thirty Third Plaintiff                SHORT HAUL 2014 NO. 2 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 600 878 199

Thirty Fourth Plaintiff               VA REGIONAL LEASECO PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 127 491 605

Thirty Fifth Plaintiff                VB 800 2009 PTY LTD (ADMINISTRATORS APPOINTED)
                                      ACN 135 488 934

Thirty Sixth Plaintiff                VB LEASECO NO 2 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 142 533 319

Thirty Seventh Plaintiff VB LH 2008 NO. 1 PTY LTD (ADMINISTRATORS
                         APPOINTED) ACN 134 280 354

Thirty Eighth Plaintiff               VB LH 2008 NO. 2 PTY LTD (ADMINISTRATORS
                                      APPOINTED) ACN 134 288 805

Thirty Ninth Plaintiff                VB PDP 2010-11 PTY LTD (ADMINISTRATORS APPOINTED)
                                      ACN 140 818 266




Prepared in the New South Wales District Registry, Federal Court of Australia
Level 17, Law Courts Building, Queens Square, Telephone 02 9230 8567
